Case 3:20-cv-00542-DJN-RCY Document 6 Filed 08/07/20 Page 1 of 1 PagelD# 35

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

PAUL VALDEZ,
Plaintiff,

Vv. Civil No. 3:20ev542 (DJN)

DEPUTY FURHMAN, ef al.,

Defendants.

MEMORANDUM OPINION

By Memorandum Order entered on July 22, 2020, the Court conditionally docketed
Plaintiff's action. (ECF No. 3.) On July 31, 2020, the United States Postal Service returned the
July 22, 2020 Memorandum Order to the Court marked, “RETURN TO SENDER,” and “no
longer at this jail,” because Plaintiff apparently relocated. Since that date, Plaintiff has not
contacted the Court to provide a current address. Plaintiff's failure to contact the Court and
provide a current address indicates his lack of interest in prosecuting this action. See Fed. R.
Civ. P. 41(b). Accordingly, the action will be DISMISSED WITHOUT PREJUDICE,

An appropriate Order shall accompany this Memorandum Opinion.

Let the Clerk file a copy of this Memorandum Opinion electronically and send a copy to

/s/ A

<S

Plaintiff.

David J. Novak
United States District Judge
Richmond, Virginia
Dated: August 7, 2020
